Electronically Filed
                                                         Supreme Court
                                                         SCAD-11-0000162
                                                         08-FEB-2012
                           SCAD-11-0000162
                                                         03:52 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                  vs.

                   EARLE A. PARTINGTON, Respondent.


                         ORIGINAL PROCEEDING
                          (ODC 10-079-8913)

                   ORDER DENYING REINSTATEMENT
  (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                 in place of Acoba, J., recused)

          Upon consideration of Respondent Earle A. Partington’s
January 31, 2012 affidavit and the record, it appears that
Respondent Partington’s affidavit does not comply with Rule
2.17(b) of the Rules of the Supreme Court of the State of Hawai#i
(RSCH) (to wit, that an attorney suspended for one year or less
aver, for the period of suspension, that he “has complied with
the suspension order . . . .”).    Therefore,
          IT IS HEREBY ORDERED that Respondent Partington’s
reinstatement is denied, without prejudice to the filing of an
affidavit complying with RSCH Rule 2.17(b).
          DATED:    Honolulu, Hawai#i, February 8, 2012.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ James E. Duffy, Jr.
                                /s/ Sabrina S. McKenna
                                /S/ Craig H. Nakamura